AMENDMENT NO. 11

TO THE

SAN DIEGO GAS & ELECTRIC COMPANY

NUCLEAR FACILITIES QUALIFIED CPUC DECOMMISSIONING

MASTER TRUST AGREEMENT

FOR

SAN ONOFRE NUCLEAR GENERATING STATIONS







This Amendment No. 11 made this     27th    day of      August     , 2014, by
and between San Diego Gas & Electric Company (“Company”) and The Bank of New
York Mellon, a New York state bank, successor by operation of law to Mellon
Bank, N.A (“Trustee”).

WHEREAS, pursuant to Section 2.12 of the Nuclear Facilities Qualified
Decommissioning Master Trust for San Onofre Nuclear Generating Stations dated as
of June 29, 1992, as amended (“Agreement”) between the Company and the Trustee,
the parties specifically reserve the right to amend the Agreement;

NOW, THEREFORE, the Company and the Trustee agree as follows:

1.

The last sentence of Section 3.02 shall be restated as follows:

“Appointments of Committee members may be for less than a five-year term in
order to establish staggered membership terms among the members of the
Committee.”

2.

Each Party hereby represents and warrants to the others that it has full
authority to enter into this Amendment No. 11 upon the terms and conditions
hereof and that the individual executing this Amendment No. 11 on its behalf has
the requisite authority to bind that Party.




IN WITNESS WHEREOF, the Company, the Trustee, and the California Public
Utilities Commission have set their hands and seals in agreement to these
amendments effective as provided above.







SAN DIEGO GAS & ELECTRIC COMPANY

 

By:

/s/ Robert Schlax

Date:

7/31/14

Attest:

/s/ Sylvia Jimenez










THE BANK OF NEW YORK MELLON

 

By:

/s/ Joseph G. Kirchmeier

Date:

7/29/14

Attest:

/s/ James Mahoney










CALIFORNIA PUBLIC UTILITIES COMMISSION

 

By:

/s/ Michelle Cooke for PAC

Date:

8/27/14

Attest:

/s/ Carol Mendiola















